

115 HR 2086 IH: No Coverage, No Penalty Act
U.S. House of Representatives
2017-04-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2086IN THE HOUSE OF REPRESENTATIVESApril 12, 2017Mrs. Blackburn introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to waive the individual mandate in areas with no
			 Exchange plans.
	
 1.Short titleThis Act may be cited as the No Coverage, No Penalty Act. 2.Waiver of individual mandate in areas with no Exchange plans (a)In generalSection 5000A(d)(1) of the Internal Revenue Code of 1986 is amended by striking or (4) and inserting (4), or (5).
 (b)Individuals residing in exempted areasSection 5000A(d) of such Code is amended by adding at the end the following new paragraph:  (5)Individuals residing in exempted areasFor purposes of months beginning after December 31, 2017, such term shall not include an individual who resides in a rating area or county in which the Secretary of Health and Human Services certifies for purposes of this section that no qualified health plans are offered through an Exchange established under Section 1311 of the Patient Protection and Affordable Care Act..
 (c)Effective dateThe amendments made by this section shall apply to taxable and plan years beginning after December 31, 2017.
			